On the Merits.
PROVOSTY, J.
The decedent made his will providing as follows:
“I, Jean Serves, declare that I was married twice, once to Anna Dautch, now deceased. We had three children. Two died without issue. The living child is Marie Serres, wife of Louis Bordes. And my second wife, born Barbara Cook, lived with me, and has been unheard from for about twenty-five years, and I had no issue from said marriage.
“I give and bequeath to my daughter Marie Serres, wife of Louis Bordes, all that the law requires, and the balance of my estate, I give and bequeath to my daughter Marie Serres, wife of Louis Bordes, and Catherine Dautch, wife of Pierre Bordes.”
Mrs. Catherine Dautch, wife of Pierre Bordes, has brought this suit to have the court decree that the separate legacy to Marie Serres, wife of Louis Bordes, is inoperative; and that, as a consequence, the whole estate has passed to herself and Marie Serres Bordes jointly under the bequest of “the balance of my estate.” Her contention, duly covered by allegations of her petition, is that Marie Serres Bordes was an illegitimate child, to whom the law did not “require” the *535testator to bequeath anything; and that therefore, by giving her “all that the law requires,” he gave her nothing.
An exception of no cause of action was sustained by the trial court, and the plaintiff! Has appealed.
In support of this exception, the defendant, Mrs. Marie Serres Bordes, contends that the plaintiff is without standing to sue for the reduction of said donation; that only forced heirs can sue for the reduction of a testamentary donation. O. C. 1504; Succession of Desina, 123 La. 469, 49 South. 23. And, again, that the plaintiff shows no pecuniary interest in the present suit, and that a person without a pecuniary interest cannot maintain an action. And, finally, that the subsequent marriage of her parents and the acknowledgment which her father made of her in his will had the effect of legitimating her.
The first of these contentions loses sight of the distinction between a suit in reduction of a donation, and a suit, such as the present, where the object is to have the court decree that no donation at all has been made. A suit in reduction of a donation is predicated upon some right in existence at the time the donation was made, and which has been violated by the donation. This happens when the testator has disposed of more than the law allows him to dispose of. The instant suit is predicated upon the alleged fact that no donation at all has been made. It is merely a suit to have the will interpreted. Its theory is that this will must be interpreted as if, instead of reading, I bequeath “all that the law requires,” it read, I bequeath nothing. That, as the law requires nothing to be given, the giving of all that the law requires is the giving of nothing. That the will must be interpreted as if it read: I give my estate jointly to Marie Serres and Catherine Dautch, except in so far as the law may have made it obligatory upon me to give a certain portion to Marie Serres Bordes.
The contention that the plaintiff in this suit shows no interest is a begging the question. Success in the present suit would increase her legacy by one-half of the legacy she is attacking.
We pass, then, to the third contention of defendant, that she was legitimated as an effect of the subsequent marriage of her parents and of the acknowledgment which her father made of her in his will.
Articles 198 and 200 of the Code read as follows:
“Art. 198. Children born out of marriage, except those who are born from an incestuous or adulterous connection, may be legitimated by the subsequent marriage of their father and mother, whenever the latter have legally acknowledged them for their children, either before their marriage by an act passed before a notary and two witnesses, or by their contract of marriage itself.”
“Art. 200. A natural father or mother shall have the power to legitimate his or her natural children by an act passed before a notary and two witnesses, declaring that it is the intention of the parent making the declaration to legitimate such child or children.”
Under the first of these articles, the acknowledgment must have been made “either before their marriage by an act passed before a notary and two witnesses, or by their contract of marriage itself.” This was not done in this case.
Under the second of these articles, the acknowledgment must have been made by a notarial act in which the father has declared that it is his intention to legitimate the child. The will in the instant case was by notarial act, but it does not contain the declaration that it was the intention of the testator to legitimate the child. It makes no declaration at all on the question of illegitimacy. It does not declare that the defendant was born in wedlock; and, as the testator knew the contrary (if we take the allegation of plaintiff’s petition for true, which must be done for the purpose of the trial of *537this exception of no cause of action), we must assume that he either did not intend to be understood as declaring that the child was legitimate; or, if he so intended, then, that he was under the mistaken impression that a child born before marriage became legitimate as an effect of the subsequent marriage. The supposition that he was under that impression is rendered probable by the fact that, as appears by the will, he was under the impression that the law required him to dispose of a certain portion of his estate in favor of defendant. But the fact remains that this will makes no express declaration either of the legitimacy of defendant or of an intention to legitimate her. The nearest it comes to making this declaration is that it gives rise to the inference that the testator was under the impression that his subsequent marriage had legitimated her, and that he therefore considered her to be legitimate.
But if this will had contained the most formal and express declaration that the child was legitimate, this would not have fulfilled the requirement of said article 200. The requirement of that article is, not that the parent shall declare the child to be legitimate, but that he shall declare his intention to legitimate the child.
There is quite a difference, psychologically, between the acknowledgment, or declaration, that a certain condition of things exists, and the expression of a desire, or intention, to bring about the existence of a certain- condition of things. A father might, as a truthful person, have to admit the legitimacy of a child, whom, if illegitimate, he might be entirely unwilling to legitimate. But, putting that aside, as being more or less of a refinement, and dealing with this case broadly from the standpoint of the interpretation which our jurisprudence has placed upon said article 200, we do not think that the expressions of this will can be held to fulfill the requirement of said article. In the ca.se Succession of Llula, 41 La. Ann. 90, 6 South. 556, this court said:
“In Dupre v. Caruthers, 6 La. Ann. 156, it was said, in alluding to the intention of the Legislature in adopting the articles of the Code relating to the acknowledgment and legitimation of children born out of marriage: * * ::: But we know the objects of the Legislature: In the first place, to honor matrimony, which is of such incalculable importance to society; and, in the next place, to discourage concubinage, which is the cause of much dissoluteness and evil. To prevent it the Legislature held out the strongest motive which can influence a parent — the legal disinherison of his offspring, unless he avows his shame before a notary public and witnesses, or fin the face of the church.
“The object of the law was fully carried out when Joseph Llula, obeying those strong motives alluded to by the court, appeared before E. A. Peyroux, notary public, avowed his shame publicly in the presence of two witnesses, and then and there, still further obeying his strong natural impulses, legitimated his daughter, thus removing, as the reward of his public avowal, the stain of illegitimacy from his daughter Louisa, and giving her the rights in law of a child born in wedlock.”
This is the interpretation which, rightly or wrongly, this court has heretofore, in these two sharply contested, cases, placed upon this article, and it will now be for the Legislature to change this article if a different effect is desired to be given to it.
The judgment appealed from is therefore set aside; and the exception of no cause of action is overruled; and the suit is remanded, to be proceeded with according to law. Mrs. Marie Serres Bordes to pay the costs of this appeal.